United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FEDERAL CORRECTIONAL
INSTITUTE, Sandstone, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2009
Issued: March 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 21, 2006 appellant filed an appeal from a June 1, 2006 decision of the Office
of Workers’ Compensation Programs which found that his cardiac condition was not caused by
his employment injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his cardiac
condition is a consequence of his accepted herniated disc at L5-S1 and April 9, 2002 surgical
procedure.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated January 27, 2003, the
Board affirmed Office decisions dated January 22 and May 2, 2002 which denied appellant’s

request for reimbursement of travel expenses.1 The law and the facts of the previous Board
decision are incorporated herein by reference.2
The record reflects that, on April 9, 2002, appellant underwent surgical fusion at L4-5
and L5-S1 posteriorly. In an April 11, 2002 report, Dr. David G. Benditt, a cardiologist, noted
that after the surgery appellant was found to have atrial flutter and underwent cardioversion with
no complications. A hospital progress note dated April 12, 2002 advised that he did well after
cardioversion. He underwent a myocardial perfusion study on April 15, 2002. In a May 23,
2002 report, Dr. Benditt advised that appellant had no additional episodes of atrial flutter and
would be treated with medication for three months.
By letter dated July 1, 2005, appellant informed the Office that his atrial flutter condition
had returned and requested payment for medical treatment. He submitted a June 16, 2005 stress
electrocardiogram (EKG) report that demonstrated supraventricular tachycardia with secondary
dyspnea. By report dated June 27, 2005, Dr. Chuen Y. Tang, Board-certified in internal
medicine and cardiovascular disease, noted appellant’s history of atrial flutter in 2002 and that he
was asymptomatic until April 2005 when he began to have shortness of breath with exertion.
Dr. Tang reviewed the results of the June 16, 2005 stress test and advised that EKG testing the
day of his examination revealed atrial flutter and advised that this atypical atrial flutter occurred
during physical exertion. Appellant was started on medication and scheduled for external direct
cardioversion. He was to start taking propafenone three times a day, starting two days prior to
the scheduled procedure. In a treatment note dated August 3, 2005, Dr. Randall A. Bostrom,
Board-certified in family medicine, noted that appellant was in for an annual checkup. He
reported that appellant spent the year traveling in his motor home and had developed shortness of
breath over the prior two months. Dr. Bostrom diagnosed hyperlipidemia, hypertension and
dyspnea on exertion and recommended further testing.
On August 22, 2005 appellant was admitted to St. Luke’s Hospital in Duluth, Minnesota
through the emergency room. In an admission note, Dr. Stephen T. Bernard, a Board-certified
cardiologist, noted the 2002 episode of atrial flutter, recent episodes of shortness of breath,
treatment by Dr. Tang, and that appellant was scheduled for cardioversion. He reported a history
that, after taking four doses of propafenone, appellant became profoundly lightheaded and
developed bradycardia. Dr. Bernard was taken to an emergency room in Cloquet, Minnesota
where he was defibrillated and transported to the facility in Duluth. His impression

1

Docket No. 02-1628 (issued January 27, 2003).

2

The Office accepted that appellant, a former cook foreman, sustained an employment-related herniated disc at
L5-S1. Appellant retired from the employing establishment on December 3, 1998. On April 18, 2003 he filed a
schedule award claim and the Office began development.2 Appellant submitted an April 20, 2005 impairment rating
from Dr. Fozia A. Abrar, Board-certified in occupational medicine, that was reviewed by an Office medical adviser
on September 12, 2005. Dr. Bryan L. Lynn, Board-certified in orthopedic surgery, provided treatment notes dated
June 27 and 28, December 12, 2005 and May 8, 2006 in which he advised that he evaluated appellant for radiating
low back pain. Dr. Beth A. Baker, Board-certified in occupational medicine, provided an impairment rating dated
March 7, 2006. Appellant had previously received schedule awards for a 3 percent impairment of the right lower
extremity and an 11 percent impairment on the left.

2

was profound bradycardia, likely iatrogenic3 associated with appellant’s current medications and
exacerbated by dopamine; recent therapy with propafenone; and atrial flutter with significant
cardiac risk factors of obesity, hypertension, dyslipidemia and diabetes. A temporary pacemaker
was placed. In a consultation note dated August 23, 2005, Dr. Gene G. Karwoski, Boardcertified in internal medicine, diagnosed complete heart block, possibly related to Rythmol
(propafenone), paroxysmal atrial flutter, ventricular fibrillation for tachycardia and chronic back
pain controlled on Neurontin. While hospitalized appellant underwent cardiac catheterization,
EKG, echocardiogram and Holter monitor testing. He was discharged on August 26, 2005 with
diagnoses of profound bradycardia, likely iatrogenic, history of atrial flutter, history of
hypertension, obesity, dyslipidemia, diabetes, status post ventricular tachycardia associated with
current medications as well as possibly exacerbated by dopamine. Appellant was discharged
stable on a medication regimen and was to return for additional testing.
By letter dated August 24, 2005, the Office informed appellant that his cardiac condition
was not accepted as related to his lumbar disc herniation. In a September 1, 2005 note, Bryan
Austin, a certified nurse practitioner, reported appellant’s recent medical history, findings on
examination and medication update. On September 8, 2005 appellant underwent a myocardial
infusion study and cardiac stress test. In a report dated September 16, 2005, Dr. Jake R. Powell,
a Board-certified internist, noted appellant’s medical history including lumbar fusion surgery in
2000 and 2002 and his recent hospitalization. EKG demonstrated normal sinus rhythm without
ischemic changes. Dr. Powell diagnosed atrial flutter with recent hospitalization for bradycardia
and ventricular tachycardia, likely iatrogenic, hypertension, hyperlipidemia and chronic back
pain and recommended that appellant continue his current medications.
In a September 22, 2005 letter, appellant contended that his cardiac condition was a
consequence of the April 2002 back surgery and the episode of atrial flutter that he had at that
time. On October 5, 2005 the Office informed appellant of the medical evidence needed to
establish his claim that his current cardiac condition was a consequence of the April 2002
orthopedic surgery. By decision dated December 5, 2005, the Office denied appellant’s claim
for compensation on the grounds that the medical evidence did not establish that his cardiac
condition was caused or contributed to by his accepted back condition.
On December 27, 2005 appellant requested a hearing. In a September 20, 2005 report,
Dr. Mark R. Dagostino, a Board-certified internist, noted appellant’s medical history and
examination findings. He diagnosed paroxysmal atrial flutter, at least three episodes, with severe
bradycardia noted on Atenolol and propafenone combination, systemic hypertension,
dyslipidemia, endogenous obesity, a recent favorable Myoview scan and possible sleep apnea.
In a December 7, 2005 report, Dr. Benditt advised that he had treated appellant following an
episode of atrial flutter which occurred in the perioperative period in 2002. He noted that this

3

Iatrogenic is defined as “resulting from the activity of physicians.” Dorland’s Illustrated Medical Dictionary,
29 edition (2000).
th

3

was the first time appellant was known to have an arrhythmia and that cardioversion was
successful. Dr. Benditt opined:
“Atrial flutter and atrial fibrillation may occur as a consequence of surgical
procedures. These occurrences may be due to electrolyte changes, catecholamine
effects (‘stress’), infection, or fluid volume changes. Inherent susceptibility may
be a factor as well.”
Dr. Benditt concluded that he had not played a role in appellant’s subsequent health care and
could not comment on what had happened since.
A telephone hearing was held on April 7, 2006. Appellant testified that he had no heart
problems until April 2002 and then no further symptoms until he developed shortness of breath
in April 2005 when he was in Mississippi. He returned to Minnesota for medical care and
described the events of August 2005. The hearing representative informed appellant of the
evidence needed to support his claim for a consequential injury. No medical evidence was
submitted. By decision dated June 1, 2006, the Office hearing representative affirmed the
December 5, 2005 decision.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause.4 Regarding the range of compensable consequences of an
employment-related injury, Larson notes that, when the question is whether compensability
should be extended to a subsequent injury or aggravation related in some way to the primary
injury, the rules that come into play are essentially based upon the concepts of “direct and natural
results” and of the claimant’s own conduct as an independent intervening cause. The basic rule
is that a subsequent injury, whether an aggravation of the original injury or a new and distinct
injury, is compensable if it is the direct and natural result of a compensable primary injury.
Thus, once the work-connected character of any condition is established, the subsequent
progression of that condition remains compensable so long as the worsening is not shown to
have been produced by an independent nonindustrial cause.5
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
4

Mary Poller, 55 ECAB 483 (2004).

5

A. Larson, The Law of Workers’ Compensation § 13.11.

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

4

supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8
ANALYSIS
The medical evidence in this case establishes that in April 2002 appellant developed
atrial flutter following authorized lumbar surgery. In April 2005, he developed dyspnea with
exertion, and in August 2005 he had an episode of profound bradycardia requiring
hospitalization. The Board, however, finds that the medical evidence does not establish that his
cardiac condition was a consequence of his accepted herniated disc at L5-S1 or the April 2002
surgery. The medical evidence of record does not relate appellant’s cardiac condition to his back
condition, the April 2002 surgery, or any factor of his federal employment.
Appellant, who retired in 1998, reported a history that while traveling in Mississippi in
April 2005 he developed shortness of breath and returned to Minnesota for medical treatment.
He was seen by Dr. Tang on June 27, 2005 who reported that EKG that day revealed atypical
atrial flutter that occurred during physical exertion and scheduled cardioversion. Dr. Tang
advised that appellant was to begin taking propafenone two days prior to the scheduled
procedure. On August 22, 2005 appellant had an episode of severe bradycardia that required
defibrillation and hospitalization. In the admission note, Dr. Bernard reported a history of an
episode of atrial flutter following surgery in 2002, appellant’s recent episodes of shortness of
breath, and that Dr. Tang had scheduled cardioversion. He advised that, after taking four doses
of propafenone, appellant became profoundly lightheaded and developed bradycardia which
required an emergency admission to a local hospital where he was defibrillated and then
transported to the Duluth facility. Dr. Bernard diagnosed profound bradycardia, likely
iatrogenic, associated with his current medications and exacerbated by dopamine, recent therapy
with propafenone and atrial flutter with significant cardiac risk factors of obesity, hypertension,
dyslipidemia and diabetes. By report dated August 20, 2005, Dr. Dagostino diagnosed
paroxysmal atrial flutter with severe bradycardia noted on Atenolol and propafenone
combination. In a September 16, 2005 treatment note, Dr. Powell diagnosed atrial flutter with
recent hospitalization for bradycardia and ventricular tachycardia which, he opined, was likely
iatrogenic. Dr. Benditt, who had treated appellant for his episode of atrial flutter in 2002,
advised on December 7, 2005 that atrial flutter could occur as a consequence of surgical
procedures due to electrolyte changes, catecholamine effects, infection, fluid volume changes or
inherent susceptibility. He advised that he had not played a role in appellant’s subsequent health
care and could not comment on what had happened since.
None of these reports relate appellant’s cardiac condition with his accepted herniated
disc, the April 2002 surgery, or his federal employment. Dr. Bostrom diagnosed dyspnea on
exertion but provided no opinion regarding its cause and medical evidence that does not offer
7

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

any opinion regarding the cause of an employee’s condition is of diminished probative value on
the issue of causal relationship.9 Dr. Tang advised that appellant’s atypical atrial flutter was
caused by exertion. Drs. Bernard, Powell and Dagostino were in agreement that appellant’s
bradycardic episode that required hospitalization in August 2005 was iatrogenic, probably caused
by the medication he was taking. In his December 7, 2005 report, while Dr. Benditt opined that
atrial flutter and atrial fibrillation could occur as a consequence of several factors including an
inherent susceptibility, medical opinions that are speculative or equivocal in character have little
probative value.10
The record does not contain an opinion by a physician,11 supporting causal relationship
that is of reasonable medical certainty and supported with rationale explaining how appellant’s
current cardiac condition was caused or contributed to by the accepted herniated disc at L5-S1,
the April 2002 surgery, or to any other factor of his federal employment.12
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his current
cardiac condition is a consequence of his accepted herniated disc at L5-S1 or caused by
employment factors.

9

Ellen Noble, 55 ECAB 530 (2004).

10

Michael R. Shaffer, 55 ECAB 386 (2004).

11

Mr. Austin’s September 1, 2005 report is not probative medical evidence as nurse practitioners are not
considered physicians under the Act. 5 U.S.C. § 8101(2); Sean O’Connell, 56 ECAB ___ (Docket No. 04-1746,
issued December 20, 2004).
12

See Conard Hightower, 54 ECAB 796 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 1, 2006 be affirmed.
Issued: March 15, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

